
	
		II
		112th CONGRESS
		2d Session
		S. 3527
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Schumer (for
			 himself, Mr. Grassley,
			 Mrs. Feinstein, and
			 Mrs. McCaskill) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for enhanced criminal penalties for
		  individuals who file a SEVP certification petition under false pretenses, to
		  prohibit certain schools from accessing SEVIS or participating in the SEVP and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Visa Integrity
			 Act.
		2.SEVIS and SEVP
			 definedIn this Act:
			(1)SEVISThe
			 term SEVIS means the Student and Exchange Visitor Information
			 System of the Department of Homeland Security.
			(2)SEVPThe
			 term SEVP means the Student and Exchange Visitor Program of the
			 Department of Homeland Security.
			3.Increased criminal
			 penalties
			(a)Criminal
			 penaltyChapter 75 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1548.Filing of
				certification petition under false pretenses
						(a)In
				generalAny person who, while
				representing himself or herself as a principal, officer, director, or any other
				official of an educational institution, knowingly files a petition or provides
				evidence for a petition for certification or recertification with the Student
				and Exchange Visitor Program for attendance at such institution of nonimmigrant
				students under subparagraph (F)(i) or (M)(i) of section 101(a)(15) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) under false pretenses,
				or attempts or conspires to do so, shall be fined under this title, imprisoned
				for at least 2 years and not more than 15 years, or both.
						(b)DefinitionAs used in this section, the term
				false pretenses includes making a materially false statement or
				providing materially false information to the Secretary of Homeland Security
				with regard to any aspect of the Student and Exchange Visitor
				Program.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 75 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						1548. Filing of certification petition under false
				pretenses.
					
					.
			(c)Sentencing
			 guidelinesPursuant to its
			 authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall amend the Federal Sentencing Guidelines and policy
			 statements to reflect the penalties applicable to persons convicted of
			 violating section 1548 of title 18, United States Code, as added by subsection
			 (a).
			4.Accreditation
			 requirementSection 101(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended—
			(1)in paragraph
			 (15)(F)(i)—
				(A)by striking
			 section 214(l) at an established college, university, seminary,
			 conservatory, academic high school, elementary school, or other academic
			 institution or in an accredited language training program in the United
			 States and inserting section 214(m) at an accredited college,
			 university, or language training program, or at an established seminary,
			 conservatory, academic high school, or elementary school; and
				(B)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security; and
				(2)by amending
			 paragraph (52) to read as follows:
				
					(52)Except as provided in section
				214(m)(4), the term accredited college, university, or language training
				program means a college, university, or language training program that
				is accredited by an accrediting agency recognized by the Secretary of
				Education.
					.
			5.Other
			 requirements for academic institutionsSection 214(m) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(m)) is amended by adding at the end the
			 following:
			
				(3)The Secretary of Homeland Security shall
				require accreditation of an academic institution (except for seminaries or
				other religious institutions) for purposes of section 101(a)(15)(F) if—
					(A)that institution is not already required to
				be accredited under section 101(a)(15)(F)(i); and
					(B)an
				appropriate accrediting agency recognized by the Secretary of Education is able
				to provide such accreditation.
					(4)The Secretary of Homeland Security, in the
				Secretary’s discretion, may waive the accreditation requirement in section
				101(a)(15)(F)(i) with respect to an accredited college, university, or language
				training program if the academic institution—
					(A)is otherwise in compliance with the
				requirements of such section; and
					(B)is, on the date of the enactment of
				the Student Visa Integrity Act,
				a candidate for accreditation or, after such date, has been a candidate for
				accreditation for at least 1 year and continues to progress toward
				accreditation by an accreditation agency recognized by the Secretary of
				Education.
					.
		6.Student start
			 date for program to collect information relating to foreign students and other
			 exchange program participants
			(a)Student start
			 dateSection 641(a) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(a)) is amended—
				(1)by redesignating
			 paragraph (4) as paragraph (5); and
				(2)by inserting
			 after paragraph (3) the following:
					
						(4)Student start
				dateNot later than one year after the date of the enactment of
				the Student Visa Integrity Act,
				the Secretary of Homeland Security may issue regulations that set a start date
				for the program for an academic term at each approved institution of higher
				education or other approved educational
				institution.
						.
				(b)Technical
			 amendmentsSection 641 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is amended—
				(1)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security;
				(2)in subsection
			 (a)(4), by striking Immigration and Naturalization Service and
			 inserting Secretary of Homeland Security; and
				(3)in subsection
			 (e)(4)(A), by striking Attorney General’s and inserting
			 Secretary’s.
				7.Visa
			 fraud
			(a)Immediate
			 withdrawal of SEVP certificationSection 641(d) of the
			 Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1372(d)) is amended—
				(1)in paragraph (1)(A), by striking
			 institution,, and inserting institution,;
			 and
				(2)by adding at the end the following:
					
						(3)Effect of
				reasonable suspicion of fraudIf the Secretary of Homeland Security has
				reasonable suspicion that an owner of, or a designated school official at, an
				approved institution of higher education, an other approved educational
				institution, or a designated exchange visitor program has committed fraud or
				attempted to commit fraud relating to any aspect of the Student and Exchange
				Visitor Program, the Secretary may immediately—
							(A)withdraw such
				certification without prior notification; and
							(B)terminate such
				official’s or such school’s access to the Student and Exchange Visitor
				Information System (SEVIS).
							(4)Effect of
				indictment for fraudIf an owner of, or a designated school
				official at, an approved institution of higher education, an other approved
				educational institution, or a designated exchange visitor program is indicted
				for fraud relating to any aspect of the Student and Exchange Visitor Program,
				the Secretary of Homeland Security shall immediately—
							(A)withdraw such
				certification without prior notification during the pendency of the criminal
				prosecution; and
							(B)terminate such
				official’s or such school’s access to SEVIS during such
				time.
							.
				(b)Effect of
			 conviction for visa fraudSection 641(d) of the
			 Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996, as amended by subsection (a), is
			 further amended by adding at the end the following:
				
					(5)Permanent
				disqualification for fraudA designated school official at, or an
				owner of, an approved institution of higher education, an other approved
				educational institution, or a designated exchange visitor program who is
				convicted for fraud relating to any aspect of the Student and Exchange Visitor
				Program shall be permanently disqualified from filing future petitions and from
				having an ownership interest or a management role, including serving as a
				designated school official, in any United States educational institution that
				enrolls nonimmigrant alien students described in subparagraph (F) or (M) of
				section 101(a)(15) the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)).
					.
			8.Background
			 checks and use of E-Verify
			(a)In
			 generalSection 641(d) of the
			 Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1372(d)), as amended by
			 section 3, is further amended by adding at the end the following:
				
					(6)Background
				check requirement
						(A)In
				generalAn individual may not serve as a designated school
				official or be granted access to SEVIS unless the individual is a national of
				the United States or an alien lawfully admitted for permanent residence and
				during the most recent 3-year period—
							(i)the Secretary of
				Homeland Security has—
								(I)conducted a
				thorough background check on the individual, including a review of the
				individual’s criminal and sex offender history and the verification of the
				individual’s immigration status by the school through the E-Verify Program
				described in section 403(a); and
								(II)determined that
				the individual has not been convicted of any violation of United States
				immigration law, any offense under title 18, United States Code, or any
				analogous State law, and is not a risk to national security of the United
				States; and
								(ii)the individual
				has successfully completed an on-line training course on SEVP and SEVIS, which
				has been developed by the Secretary.
							(B)Interim
				designated school official
							(i)In
				generalAn individual may serve as an interim designated school
				official during the period that the Secretary is conducting the background
				check required by subparagraph (A)(i)(I).
							(ii)Reviews by the
				SecretaryIf an individual serving as an interim designated
				school official under clause (i) does not successfully complete the background
				check required by subparagraph (A)(i)(I), the Secretary shall review each Form
				I–20 issued by such interim designated school official.
							(7)FeeThe
				Secretary is authorized to collect a fee from an approved school for each
				background check conducted under paragraph (6)(A)(i). The amount of such fee
				shall be equal to the average amount expended by the Secretary to conducted
				such background
				checks.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 1 year after the date of the enactment of this Act.
			9.Revocation of
			 authority to issue Form I–20
			(a)Flight schools
			 not certified by FAAImmediately upon the enactment of this Act,
			 the Secretary of Homeland Security shall prohibit any flight school in the
			 United States from accessing SEVIS or issuing a Form I–20 to an alien seeking a
			 student visa pursuant to subparagraph (F)(i) or (M)(i) of section 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) if the flight school
			 has not been certified to the satisfaction of the Secretary and by the Federal
			 Aviation Administration pursuant to part 141 or part 142 of title 14, Code of
			 Federal Regulations (or similar successor regulations).
			(b)Schools not
			 licensed by a StateNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall prohibit any
			 school or designated school official in the United States from accessing the
			 SEVIS or issuing a Form I–20 to an alien seeking a student visa pursuant to
			 section subparagraph (F)(i) or (M)(i) of section 101(a)(15) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)) if the school that has not been
			 licensed or authorized to offer a post-secondary credential by a State. The
			 Secretary may waive the application of this paragraph for religious-affiliated,
			 elementary, or secondary schools.
			10.Revocation of
			 accreditationAt the time an
			 accrediting agency or association is required to notify the Secretary of
			 Education and the appropriate State licensing or authorizing agency of the
			 final denial, withdrawal, suspension, or termination of accreditation of an
			 institution pursuant to section 496 of the Higher Education Act of 1965 (20
			 U.S.C. 1099b), such accrediting agency or association shall notify the
			 Secretary of Homeland Security of such determination and the Secretary of
			 Homeland Security shall immediately withdraw the school from the SEVP and
			 prohibit the school from accessing SEVIS.
		11.Report on risk
			 assessmentNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the Committee on
			 the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of
			 Representatives a report that contains the risk assessment
			 strategy that will be employed by the Secretary to identify, investigate, and
			 take appropriate action against schools and school officials that are
			 facilitating the issuance of Form I–20 and the maintenance of student visa
			 status in violation of the immigration laws of the United States.
		12.Implementation
			 of GAO recommendationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the Committee on the Judiciary of the Senate
			 and the Committee on the Judiciary of the House
			 of Representatives a report that describes—
			(1)the process in
			 place to identify and assess risks in the SEVP;
			(2)a risk assessment
			 process to allocate SEVP’s resources based on risk;
			(3)the procedures in
			 place for consistently ensuring a school’s eligibility, including consistently
			 verifying in lieu of letters;
			(4)how SEVP
			 identified and addressed missing school case files;
			(5)a plan to develop
			 and implement a process to monitor state licensing and accreditation status of
			 all SEVP-certified schools;
			(6)whether all
			 flight schools that have not been certified to the satisfaction of the
			 Secretary and by the Federal Aviation Administration have been removed from the
			 program and have been restricted from accessing SEVIS;
			(7)the standard
			 operating procedures that govern coordination among SEVP, Counterterrorism and
			 Criminal Exploitation Unit, and U.S. Immigration and Customs Enforcement field
			 offices; and
			(8)the established
			 criteria for referring cases of a potentially criminal nature from SEVP to the
			 counterterrorism and intelligence community.
			13.Implementation
			 of SEVIS IINot later than 2
			 years after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall complete the deployment of both phases of the 2nd generation
			 Student and Exchange Visitor Information System (commonly known as SEVIS
			 II).
		
